Name: 2004/766/EC: Commission Decision of 5 November 2004 adopting the plan allocating to the Member States resources to be charged to the 2005 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (notified under document number C(2004) 4356)
 Type: Decision_ENTSCHEID
 Subject Matter: budget;  accounting;  foodstuff;  social protection;  cooperation policy;  trade policy
 Date Published: 2004-11-16

 16.11.2004 EN Official Journal of the European Union L 339/13 COMMISSION DECISION of 5 November 2004 adopting the plan allocating to the Member States resources to be charged to the 2005 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (notified under document number C(2004) 4356) (2004/766/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organisations for distribution to the most deprived persons in the Community (1), and in particular Article 6 thereof, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (2), and in particular Article 3(2) thereof, Whereas: (1) In accordance with Article 2 of Commission Regulation (EEC) No 3149/92 of 29 October 1992 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (3), the Commission must adopt a distribution plan to be financed from resources available in the 2005 budget year. The plan should lay down in particular, for each of the Member States applying the measure, the maximum financial resources available to carry out its part of the plan, and the quantity of each type of product to be withdrawn from the stocks held by the intervention agencies. (2) The Member States involved in the plan have supplied the information required in accordance with Article 1 of Regulation (EEC) No 3149/92. (3) For the purposes of resource allocation, account must be taken of experience and of the degree to which the Member States used the resources allocated to them in previous years. (4) The intra-Community transfers necessary to bring the plan to fruition should also be authorised under the conditions provided for in Article 7 of Regulation (EEC) No 3149/92. (5) To implement the plan, the operative event within the meaning of Article 3 of Regulation (EC) No 2799/98 should be the date on which the financial year for administration of stocks in public storage starts. (6) In accordance with Article 2(2) of Regulation (EEC) No 3149/92 the Commission sought the advice of the major organisations familiar with the problems of the most deprived persons in the Community when drawing up the plan. (7) The measures provided for in this Decision are in accordance with the opinions of all the relevant committees, HAS ADOPTED THIS DECISION: Article 1 For 2005, foodstuffs for distribution to the most deprived persons in the Community under Regulation (EEC) No 3730/87 shall be supplied in accordance with the distribution plan set out in Annex I. Article 2 The intra-Community transfer operations listed in Annex II are hereby authorised. Article 3 To implement the annual plan, the date of the operative event referred to in Article 3 of Regulation (EC) No 2799/98 shall be 1 October 2004. Article 4 This Decision is addressed to the Member States. Done at Brussels, 5 November 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 352, 15.12.1987, p. 1. Regulation as last amended by Regulation (EC) No 2535/95 (OJ L 260, 31.10.1995, p. 3). (2) OJ L 349, 24.12.1998, p. 1. (3) OJ L 313, 30.10.1992, p. 50. Regulation as last amended by Regulation (EC) No 1903/2004 (OJ L 328, 30.10.2004, p. 77). ANNEX I Annual distribution plan for 2005 (a) Financial resources made available to implement the plan in each Member State: (in EUR) Member State Allocation Belgium 3 047 791 Greece 5 704 637 Spain 42 544 686 France 48 620 337 Italy 60 294 489 Luxembourg 68 537 Malta 347 642 Poland 35 504 167 Portugal 12 527 718 Finland 2 825 645 Total 211 485 650 (b) Quantity of each type of product to be withdrawn from Community intervention stocks for distribution in each Member State subject to the maximum amounts laid down in (a): (tonnes) Member State Product Cereals Rice (paddy rice) Butter Milk powder Belgium 6 000 3 500 318 410 Greece 6 972 4 346 2 087 Spain 68 721 29 452 9 547 France 60 905 31 412 18 143 Italy 98 153 22 575 14 446 Malta 1 383 553 Poland 17 758 26 835 6 772 3 749 Portugal 8 588 14 708 2 594 480 Finland 15 000 600 Total 283 480 133 381 33 677 25 469 (c) Allocation for Luxembourg with a view to purchases on the Community market of:  milk powder: EUR 68 537 (d) Allocation for Malta with a view to purchases on the Community market of:  milk powder: EUR 113 404 ANNEX II Intra-Community transfers authorised under the plan for 2005 Product Quantity (tonnes) Holder Consignee 1. Cereals 6 000 BLE, Germany BIRB, Belgium 2. Cereals 6 972 BLE, Germany Ministry of Agriculture, Greece 3. Cereals 68 721 BLE, Germany FEGA, Spain 4. Cereals 45 440 BLE, Germany Ministry of Agriculture, France 5. Cereals 98 153 BLE, Germany AGEA, Italy 6. Cereals 1 383 BLE, Germany National Research and Development Centre, Malta 7. Cereals 17 758 BLE, Germany ARR, Poland 8. Cereals 8 588 BLE, Germany INGA, Portugal 9. Rice 3 500 Ente Risi, Italy BIRB, Belgium 10. Rice 553 Ente Risi, Italy National Research and Development Centre, Malta 11. Rice 26 835 Ente Risi, Italy ARR, Poland 12. Rice 14 708 FEGA, Spain INGA, Portugal 13. Milk powder 2 087 Department of Agriculture and Food, Ireland Ministry of Agriculture, Greece 14. Milk powder 18 143 Department of Agriculture and Food, Ireland Ministry of Agriculture, France 15. Milk powder 3 749 Department of Agriculture and Food, Ireland ARR, Poland 16. Milk powder 600 SJV, Sweden Ministry of Agriculture, Finland 17. Butter 59 BLE, Germany BIRB, Belgium 18. Butter 6 571 FEGA, Spain AGEA, Italy 19. Butter 3 584 BLE, Germany ARR, Poland 20. Butter 3 188 Ministry of Agriculture, Finland ARR, Poland